Citation Nr: 0806170	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-31 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased disability evaluation 
for complex regional pain syndrome, left lower extremity, due 
to second and third degree burns, currently rated as 10 
percent disabling. 

2.  Entitlement to an initial increased disability evaluation 
for complex regional pain syndrome, right lower extremity, 
due to second and third degree burns, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1983 to 
June 1989, with fours years of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in June 2006.  The 
Board previously remanded this issues in a December 2006 
decision for further development.   

Further, in a December 2007 statement, the veteran indicated 
that he wished to raise a claim for entitlement to special 
monthly compensation.  Thus, this issue is referred back to 
the RO for appropriate action.  

The Board notes that a May 2004 statement from the veteran as 
well as a May 2004 verification of treatment from Kaiser 
Permanente were associated with the claims file after the 
most recent supplemental statement of the case in July 2007.  
The Board notes that the veteran's statement concerning his 
pain is the same as prior statements in the claims file.  
Moreover, the treatment records from Kaiser Permanent, 
specifically from the time period documented in the 
verification, as well as numerous other verifications of 
treatment have been previously associated with the claims 
file.  Thus, as this evidence is redundant of evidence 
already considered by the RO prior to the July 2007 
supplemental statement of the case, the Board finds that RO 
consideration of this evidence is not necessary.  See 38 
C.F.R.  § 19.37(a).  




FINDINGS OF FACT

1.  The veteran's service-connected complex regional pain 
syndrome, left lower extremity, due to second and third 
degree burns, is not productive of a disability picture 
consistent with severe incomplete paralysis of the anterior 
tibial nerve.

2.  The veteran's service-connected complex regional pain 
syndrome, right lower extremity, due to second and third 
degree burns, is not productive of a disability picture 
consistent with severe incomplete paralysis of the anterior 
tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
complex regional pain syndrome, left lower extremity, due to 
second and third degree burns, have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 8723 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
complex regional pain syndrome, right lower extremity, due to 
second and third degree burns, have not been met.  38 
U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Code 8723 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a February 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the February 2007 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In its December 2006 remand, the 
Board noted that the veteran had not received sufficient VCAA 
notice with respect to the issues on appeal and remanded the 
issues to the RO.  The RO then took action to correct the 
defect by sending a VCAA notice to the veteran in February 
2007.  Thus, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless.  
Although the notice provided to the veteran in February 2007 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the veteran's claim 
being readjudicated by the RO in a July 2007 supplemental 
statement of the case and returned to the Board for appellate 
review.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim.  Further, the February 2007 VCAA 
letter also gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the requirements set forth in 
Dingess/Hartman have been met.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the February 2007 VCAA notice fully 
informed the veteran that he may submit medical evidence, lay 
observations and employer statements in support of his claim.  
Moreover, in his notice of disagreement, substantive appeal 
and hearing testimony, the veteran specifically addressed the 
pain in his legs and the effect his disabilities had on his 
daily activities as well as his employment demonstrating that 
he had actual knowledge of the requirements for an increased 
rating.  Further, the veteran is represented by a national 
service organization, which would also have actual knowledge 
of the information necessary to substantiate the veteran's 
claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records, VA treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected complex regional pain 
syndrome, left and right lower extremities, warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's service-connected complex 
regional pain syndrome of the left and right lower 
extremities by analogy under Diagnostic Code 8723 for 
neuralgia of the anterior tibial nerve (deep peroneal).  
Paralysis, neuritis, and neuralgia of the anterior tibial 
(deep peroneal) nerve are assigned a noncompensable 
evaluation for mild incomplete paralysis, a 10 percent 
evaluation for moderate incomplete paralysis, a 20 percent 
evaluation for severe incomplete paralysis, and a 30 percent 
evaluation for complete paralysis, with dorsal flexion of the 
foot lost.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8523, 
8623, 8723.

The terms 'mild,' 'moderate' and 'severe' are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.
 
Under 38 C.F.R. § 4.123, neuritis (characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating) is to be rated on the scale for 
the nerve involved, with a maximum equal to severe incomplete 
paralysis.  This code further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve) is to be rated with a maximum equal to 
moderate incomplete paralysis.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The pertinent evidence of record has been thoroughly reviewed 
by the Board.  The veteran was afforded a VA fee-based 
examination in December 2002 primarily for his service-
connected burn scars.  The veteran reported constant pain in 
his ankles and lower legs where he sustained third degree 
burns while in service.  He stated that he had constant 
symptomatology with increasing pain when he sat or lied down.  
The veteran provided that he had been given four different 
types of analgesics for amelioration of his condition and 
that his condition limited him in his work and daily 
activities.  However, the examiner noted that the veteran was 
able to perform all activities of daily living, but with some 
limitations secondary to pain.  On physical examination, the 
examiner primarily examined the veteran's scars as well as 
range of motion of the ankle in connection with the scars.  
The diagnosis was third degree burn scars with hypopigmented 
area and hyperpigmented area with evidence of right leg 
ulceration.  The examiner noted that the veteran had no 
significant limitations of normal functioning, except during 
flare ups.  

Private treatment records from 2003 to 2005 from L.S., M.D., 
Pain Management Services of Piedmont Hospital and Kaiser 
Permanente, including records from Dr. T.N., have been 
associated with the claims file.  The records primarily 
document treatment for the veteran's chronic lower extremity 
pain.  The records showed that the veteran had been 
prescribed various medications to try to alleviate his pain. 
Significantly, an August 2003 private letter from Dr. L.S 
showed that the veteran reported a deep burning, aching pain 
focally in the areas of his burns.  The examiner reported 
that mental status, cranial nerve and motor examinations were 
normal.  Sensory examination revealed some hyperesthesia in 
the region of the scars, predominantly in the right lower 
extremity, but was otherwise normal.  Reflexes were normal 
and straight leg raise was negative.  Further, October 2003 
and December 2003 treatment records from Dr. L.S. noted that 
the veteran had increased discomfort with using his legs 
frequently or with standing for long periods of time.  On 
examination, the veteran moved all four extremities 
symmetrically with equal strength and the veteran's gait was 
normal.  Further, a March 2004 private treatment record from 
Pain Management services stated that on neurologic 
examination of the lower extremities, there were no focal 
deficits.  The veteran's reflexes were intact and equal 
bilateral.  He had no decreased sensation appreciated to the 
lateral, dorsum or arch of his feet.  Muscle strength was 5/5 
bilateral, including plantar dorsiflexion of the ankles, 
extensor hallux longus, extension at the knee and flexion of 
the hip.  Straight leg raise was negative bilaterally.  The 
examiner opined that the veteran had a pain syndrome caused 
by damage to the peripheral nerves.  The diagnoses was 
complex regional pain syndrome, type one, of the bilateral 
lower extremities.  Records from Kaiser showed chronic leg 
pain also described as chronic neuropathic pain as well as 
chronic reflex sympathetic dystrophy.  The record also 
includes numerous verifications of treatments from Kaiser 
showing that the veteran was unable to work on certain dates.  

The veteran was afforded another examination in October 2004, 
again primarily for his service-connected scars.  The 
examiner noted that the veteran's claimed current symptoms 
were pain, numbness and the disfiguring scar.  The veteran 
reported that the functional impairment was limited to 
standing and walking.  On physical examination, again the 
examiner primarily focused on the veteran's service-connected 
scars and any limitation of motion associated with the scars.  
The examiner noted that the main limitation was 
disfigurement.  The diagnosis was the same, second and third 
degree burn scars on the extensor aspect of forelegs and 
dorsum of ankles and feet. 

VA treatment records have also been associated with the 
claims file and reviewed.  The records show continuing 
complaints of and treatment for pain in the scar areas on 
both legs.  A May 2005 VA treatment records showed an 
assessment of chronic neuropathic pain subsequent to burns.  
A July 2003 letter from a VA doctor has also been associated 
with the claims file.  The doctor stated that the veteran had 
developed tibial enthesis, bilaterally, which results in 
periodic pain in the legs.  She indicated that the veteran 
had period flare-ups approximately 3-4 times a year with each 
episode lasting 2-3 days, and during these flare-ups, the 
veteran needed to rest at home in addition to treatment.  At 
the Board hearing, the veteran also submitted a June 2006 
letter from his VA doctor indicating that the veteran had 
significant neuropathic pain in the areas of the burns that 
had been unresponsive to treatment.   

At the hearing, the veteran also submitted a statement from 
his employer indicating that as of April 2006, the veteran 
was unable to perform his assigned duties and because of the 
veteran's medication, he was unable to be placed on limited 
duty status.  

The veteran has submitted numerous statements indicating that 
he is in constant pain and medication do not help.  Further, 
at the hearing, he testified that he was in constant pain and 
described the affect the pain had on his daily activities and 
work.   He stated that due to problems standing and walking, 
his lifestyle was essentially lying in bed or lounging 
around.  He indicated that he had basically been unemployed 
since April 2006.  

Given that the prior VA examinations did not specifically 
address the severity of the veteran's service-connected 
complex regional pain syndrome of the right and left lower 
extremities, the Board remanded these issues for another VA 
examination.   The veteran was afforded a VA examination in 
March 2007.  The claims file was reviewed.  The veteran 
indicated that he spent most of the day in bed watching TV 
due to pain.  The veteran complained of broken sleep and that 
the longest interval he slept was about an hour and half.  
The veteran indicated that his pain had only begun to be 
controlled since May 2006.  The veteran described the pain as 
a burning sensation of the right and left shins going down to 
his toes.  The veteran was able to bathe and dress himself 
and indicated that since he lived alone and had no choice, he 
was able to do laundry, cook, clean and shop for groceries, 
but it was not all done at once and may be at a slow pace.  
The examiner noted that the veteran last worked in April 
2006.  The veteran indicated that he had multiple sick days 
and absenteeism until he was finally released in February 
2007.  The examiner noted that the veteran was seen by 
Physical Medicine and Rehabilitation as part of the 
examination at which time, the veteran had no complaints of 
numbness or tingling of the lower extremities.  On physical 
examination, strength was 5 out of 5 bilaterally in the lower 
extremities and reflexes were 2 out of 4.  The Babinski was 
negative.  There were no side to side temperature changes, 
nail changes, or evidence of allodynia or hypersensitivity.  
The pulses were palpable.  On light touch, the veteran had 
decreased light sensation on the right anterior shin compared 
to the left.  No instability of the ankles noted.  
Contemporaneous EMG nerve conduction studies showed no 
evidence of superficial peroneal neuropathy on the left side.  
Changes in left sural nerve not in the distribution of area 
of burn along with mild prolongation of latency and small 
amplitude, right peroneal nerve, most likely represented mild 
sensory neuropathy not related to history of partial 
thickeness superficial burns.  History of clinical 
presentation and physical examination is not consistent with 
diagnosis of complex regional pain syndrome.  A 
contemporaneous triple phase bone scan showed scintigraphic 
evidenced of reflex sympathetic dystrophy.  The diagnosis was 
residuals, second and third degree burns.  The examiner noted 
that the EMG/nerve conduction velocity studies and triple 
phase bone scan do not show evidence of a complex regional 
pain syndrome.  The veteran did have residual pain involving 
the scar areas from the burn.  He has been able to obtain 
adequate pain relief with the regimen that he had been 
prescribed since May 2006.   

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

Initially, the Board notes that an increased rating for the 
veteran's service-connected second and third degree burn 
scars of the left and right foreleg extensor aspects and 
dorsums of ankles and feet, which are separately rated as 20% 
disabling, was previously denied in a December 2006 Board 
decision.  The Board observes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 
Vet.App. 203, 206 (1993). This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14. However, when 
a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 
Vet.App. 259 (1994); Fanning v. Brown, 4 Vet.App. 225 (1993).  
In sum, any pain and limitation of motion associated with the 
scars themselves is already contemplated in the separate 20 
percent ratings.  Thus, in the instant matter, the Board is 
strictly considering the pain and symptoms involved with 
respect to any nerve involvement. 

Even though there has been documentation of diminished 
sensation, the medical evidence is silent with respect to any 
findings of motor weakness, atrophy or loss of muscle 
strength in the legs.  Further, there has been no finding of 
severe sensory loss.  The August 2003 private letter reported 
a normal mental status, cranial nerve and motor examinations.  
Subsequent October 2003 and December 2003 letters showed that 
the veteran's gait was normal.  Significantly, the March 2007 
VA examination found that the veteran did not have complex 
regional pain syndrome, but rather residual pain involving 
the scar areas from the burn.  At any rate, the medical 
evidence of record simply does not show that the veteran 
suffers from severe incomplete paralysis.  Thus, the Board 
must conclude that the veteran's current level of impairment 
is adequately contemplated in the separate 10 percent ratings 
because his disability picture cannot currently be described 
as severe.  In sum, ratings in excess of 10 percent are not 
warranted for the service-connected disabilities which have 
been described for rating purposes as complex regional pain 
syndrome of either lower extremity.

In conclusion, the Board finds that a preponderance of the 
evidence is against the veteran's claim for ratings in excess 
of 10 percent for his service-connected complex pain syndrome 
of the left and right lower extremities.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board recognizes that the 
veteran has been awarded a total disability rating based on 
unemployable (TDIU) due to service-connected disabilities.  
However, a TDIU rating is based on all of the veteran's 
service-connected disabilities; whereas, extraschedular 
consideration is based solely on the service-connected 
disabilities at issue.   In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders on appeal have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).   


ORDER

Ratings in excess of 10 percent for the veteran's service-
connected complex pain syndrome of the left and right lower 
extremities are not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


